Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Chris Watt on 2/17/2021.

The application has been amended as follows:
1.	(Proposed) A system, comprising: 
a detection system including a plurality of sensors configured to detect employee activity within a physical environment, the detection system being configured to:
detect, using the plurality of sensors, a plurality of employee activities performed by an employee within the physical environment, and
transmit a set of sensor data corresponding to the plurality of employee activities performed within the physical environment to one or more digital skill proficiency badge generators;
a digital skill proficiency badge generator configured to:
determine that the employee is eligible to receive a first digital skill proficiency badge based on the plurality of employee activities performed within the physical environment;

a processing unit comprising one or more processors operated by an employer;
one or more network interfaces; and 
memory coupled with and readable by the processing unit and storing therein a set of instructions that, when executed by the processing unit, causes the processing unit to:
access an employee records database to identify a plurality of employees;
identify a first set of employees in the plurality of employees, wherein each employee in the first set of employees belong to a single department within the employer;
for each employee in the first set of employees, access a server computer hosting the [[
analyze the plurality of digital skill proficiency badges of each employee in the first set of employees to generate a statistical analysis of the plurality of digital skill proficiency badges by:
determining[[e]] an age of a digital skill proficiency badge associated with each employee in the first set of employees,
determining[[e]], for each digital skill proficiency badge associated with each employee, a badge strength value by applying a degradation function against the digital skill proficiency badge based on the age of the digital skill proficiency badge, [[and]]
encoding[[e]] an indicator of the badge strength value into the statistical analysis, and
determining a percentage of employees in the first set of employees that are associated with a first digital skill proficiency badge;
encode the statistical analysis into a user interface, wherein the statistical analysis includes the indicator of the badge strength value; [[and]]
transmit the user interface including the statistical analysis to a user device;
identify a second set of employees in the plurality of employees, wherein each employee in the second set of employees is associated with a second digital skill proficiency badge;
determine a first average salary of the employees in the second set of employees;
identify a third set of employees in the plurality of employees, wherein each employee in the second set of employees is not associated with the second digital skill proficiency badge;
determine a second average salary of the employees in the third set of employees;
determine a second statistical analysis by comparing the first average salary to the second average salary; and
transmit second data identifying the second statistical analysis to the user device.

2-4.	(Cancelled)

5.	(Previously Presented) The system of claim 1, wherein the processing unit is further configured to:
identify a fourth set of employees in the plurality of employees, wherein each employee in the fourth set of employees is associated with a third digital skill proficiency badge 
access a database storing human resources data to determine an average review score for the employees in the fourth set of employees;
determine a third statistical analysis based upon the average review score; and
transmit third data identifying the third statistical analysis to the user device.

6.	(Cancelled) 

7.	(Original) The system of claim 1, wherein identifying the first set of employees in the plurality of employees includes identifying the first set of employees, wherein each employee in the first set of employees belong to a single collaborative team.

8.	(Proposed) A method, comprising:
detecting, using a plurality of sensors in a physical environment, a plurality of employee activities performed by an employee within the physical environment;

storing a first digital skill proficiency badge associated with the employee in a digital skill proficiency badge repository;
accessing an employee records database to identify a plurality of employees;
identifying a first set of employees in the plurality of employees, wherein each employee in the first set of employees belong to a single department within the employer;
for each employee in the first set of employees, accessing a server computer hosting the [[
analyzing the plurality of digital skill proficiency badges of each employee in the first set of employees to generate a statistical analysis of the plurality of digital skill proficiency badges by:
determining an age of a digital skill proficiency badge associated with each employee in the first set of employees,
determining, for each digital skill proficiency badge associated with each employee, a badge strength value by applying a degradation function against the digital skill proficiency badge based on the age of the digital skill proficiency badge, [[and]]
encoding an indicator of the badge strength value into the statistical analysis, and
determining a percentage of employees in the first set of employees that are associated with a first digital skill proficiency badge;
encoding the statistical analysis into a user interface, wherein the statistical analysis includes the indicator of the badge strength value; and
transmitting the user interface including the statistical analysis to a user device;
identifying a second set of employees in the plurality of employees, wherein each employee in the second set of employees is associated with a second digital skill proficiency badge;
determining a first average salary of the employees in the second set of employees;
identifying a third set of employees in the plurality of employees, wherein each employee in the second set of employees is not associated with the second digital skill proficiency badge;
determining a second average salary of the employees in the third set of employees;
determining a second statistical analysis by comparing the first average salary to the second average salary; and
transmitting second data identifying the second statistical analysis to the user device.

9-11.	(Cancelled)

12.	(Previously Presented) The method of claim 8, further comprising:
identifying a fourth set of employees in the plurality of employees, wherein each employee in the fourth set of employees is associated with a third digital skill proficiency badge;
accessing a database storing human resources data to determine an average review score for the employees in the fourth set of employees;
determining a third statistical analysis based upon the average review score; and
transmitting third data identifying the third statistical analysis to the user device.

13.	(Cancelled)

14.	(Original) The method of claim 8, wherein identifying the first set of employees in the plurality of employees includes identifying the first set of employees, wherein each employee in the first set of employees belong to a single collaborative team.

15.	(Currently Amended) A non-transitory computer-readable medium, having instructions stored therein, which when executed by a computing system cause the computing system to perform a set of operations comprising:
detecting, using a plurality of sensors in a physical environment, a plurality of employee activities performed by an employee within the physical environment;
determining that an employee is eligible to receive a first digital skill proficiency badge based on the plurality of employee activities performed within the physical environment;
storing a first digital skill proficiency badge associated with the employee in a digital skill proficiency badge repository;
accessing an employee records database to identify a plurality of employees;
identifying a first set of employees in the plurality of employees, wherein each employee in the first set of employees belong to a single department within the employer;
for each employee in the first set of employees, accessing a server computer hosting a digital skill proficiency badge repository to identify a plurality of digital skill proficiency badges associated with the employee;
analyzing the plurality of digital skill proficiency badges of each employee in the first set of employees to generate a statistical analysis of the plurality of digital skill proficiency badges by:
determining an age of a digital skill proficiency badge associated with each employee in the first set of employees,
determining, for each digital skill proficiency badge associated with each employee, a badge strength value by applying a degradation function against the digital skill proficiency badge based on the age of the digital skill proficiency badge, and
encoding an indicator of the badge strength value into the statistical analysis, and
determining a percentage of employees in the first set of employees that are associated with a first digital skill proficiency badge;
encoding the statistical analysis into a user interface, wherein the statistical analysis includes the indicator of the badge strength value; [[and]]
transmitting the user interface including the statistical analysis to a user device;
identifying a second set of employees in the plurality of employees, wherein each employee in the second set of employees is associated with a second digital skill proficiency badge;
determining a first average salary of the employees in the second set of employees;
identifying a third set of employees in the plurality of employees, wherein each employee in the second set of employees is not associated with the second digital skill proficiency badge;
determining a second average salary of the employees in the third set of employees; 
determining a second statistical analysis by comparing the first average salary to the second average salary; and
transmitting second data identifying the second statistical analysis to the user device.

16-18.	(Cancelled)

19.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the instructions cause the computing system to perform:
identifying a fourth set of employees in the plurality of employees, wherein each employee in the fourth set of employees is associated with a third digital skill proficiency badge;
accessing a database storing human resources data to determine an average review score for the employees in the fourth set of employees;
determining a third statistical analysis based upon the average review score; and
transmitting third data identifying the third statistical analysis to the user device.

20.	(Cancelled)

21.	(Previously Presented) The system of claim 1, wherein the processing unit is configured to:
determine that a first employee is associated with a first digital skill proficiency badge and a second digital skill proficiency badge, wherein the first digital skill proficiency badge and the second digital skill proficiency badge are associated with the same skill set; and
modify the degradation function applied to the first digital skill proficiency badge to reduce a rate of degradation of the first digital skill proficiency badge over time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 5, 7-8, 12, 14-15, 19, and 21 are allowed. Applicant invention is directed to a system/method/non-transitory computer readable medium to determine an age of a digital skill proficiency badge associated with each employee, and then determining for each digital skill proficiency badge for each employee a badge strength value by applying a degradation function against the digital skill proficiency badge based on the age, and then encoding an indicator of the badge strength value into the statistical analysis that is unique in the prior art. For example, none of the art of record, patent or non-patent teaches/suggests as found in Independent Claim 1, “determining an age of a digital skill proficiency badge associated with each employee in the first set of employees, determining, for each digital skill proficiency badge associated with each employee, a badge strength value by applying a degradation function against the digital skill proficiency badge based on the age of the digital skill proficiency badge, and encoding an indicator of the badge strength value into the statistical analysis, and determining a percentage of employees in the first set of employees that are associated with a first digital skill proficiency badge;” 

(Independent Claims 8 and 15 are similar)

The art of record includes, US Patent Publication 20080027747 to McGovern, US Patent Publication 20160253486 to Sarkar, US Patent Publication 20140304181 to Kurien, and US Patent 7630986 to Herz. On interference search US Patent 9397838 to Chen and US Patent 10068074 to Mercury were identified. While each teaches some form of generating, issuing, and managing digital credentials or digital badges, Chen teaches requesting and acquiring access to credentials issued to users, such as employees, by credential issuing organizations, such as an employer, to its employees that are specific to the employee’s job functions and to gain access to designated areas of the organization; and Mercury teaches generating and managing digital credentials using a digital credential platform in communication with various digital credential template owners and digital credential issuers to determine which digital credential issuers are authorized to issue digital credentials based on digital credential templates. Mercury also teaches additional techniques related to tracking, analyzing, and reporting data metrics for issued digital credentials.  In summary, likewise, none of the cited prior art contains the elements deemed allowable above.

On interference search, US Patent 10769262 to Zirkaknejad was identified.

A Non-Patent Literature document “Using Digital Badges in South Africa informing the validation of a Multi-Channel Open Badge System at a German University,” (2017) was identified.

None of the patent or non-patent literature teaches/suggests the allowable subject matter.

In regards to 35 U.S.C. 101, the instant invention relies on a processing unit comprising processors, network interfaces, sensors, digital skill proficiency badge generators, and memory, and is an invention that is necessitated by the computer and made possible by the computer similar to DDR Holdings LLC v. Hotels.Com. The ordered combination of elements would likewise be satisfactory in view of Amdocs Ltd. v. Openet or Bascom v. AT&T case law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                        


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692